Bullard, J.
The transcript in this case originally contained a certificate of the Clerk, and another of the Judge, that it contained all the evidence adduced on the trial below. It is now certified both by the Judge, and the Clerk, that this was erroneous ; that in fact a witness was examined, whose testimony was not reduced to writing. The only difficulty is in determining, whether these counter-certificates ought to bereceived. Withrespect to the Judge, we cannot doubt the propriety of taking his statement at any time, that his first certificate was given in error; we have on some occasions permitted the Clerk to amend his certificate ; and that is the most regular way of proceeding. If this loose practice of giving false certificates is persisted in, we shall be compelled, ex officio, to exercise the powers vested in us, in relation to Clerks, who show themselves so regardless of the rights of parties, and whose blunders lead the Judges into error.

Appeal dismissed.